Dismissed and Memorandum Opinion filed September 4, 2014.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-14-00653-CR

                                CHAD SMALL, Appellant

                                               V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 263rd District Court
                               Harris County, Texas
                           Trial Court Cause No. 1349798

                    MEMORANDUM                           OPINION


       This is an attempted appeal of an order granting the State’s motion to
dismiss. The State filed a motion to dismiss in trial court cause number 1349798
because appellant was convicted in trial court cause numbers 1383973 and
1349797.1

       Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman


       1
          In his notice of appeal appellant states he has been granted permission to appeal by the
trial court. Such notice, however, does not appear in the record before this court.
v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).

      An order granting the State’s motion to dismiss is not a separately
appealable order. Because this appeal does not fall within the exceptions to the
general rule that appeal may be taken only from a final judgment of conviction, we
have no jurisdiction.

      In addition, the order appellant attempts to appeal was signed May 9, 2014,
but the notice of appeal was not filed until July 28, 2014. A defendant’s notice of
appeal must be filed within thirty days after sentence is imposed when the
defendant has not filed a motion for new trial. See Tex. R. App. P. 26.2(a)(1). If an
appeal is not timely perfected, a court of appeals does not obtain jurisdiction to
address the merits of the appeal. Under those circumstances it can take no action
other than to dismiss the appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App. 1998).

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2